Citation Nr: 0839951	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  06-18 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for dizziness.

2.  Entitlement to a compensable disability rating for 
bilateral hearing loss.  

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for gout, including as 
secondary to the veteran's service-connected diabetes 
mellitus, type II.  

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for mood swings, 
including as secondary to the veteran's service-connected 
diabetes mellitus, type II.

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for defective vision, 
including as secondary to the veteran's service-connected 
diabetes mellitus, type II.

6.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for cramps and sweats, 
including as secondary to the veteran's service-connected 
diabetes mellitus, type II.

7.  Entitlement to service connection for peripheral 
neuropathy of the extremities, claimed as nerve damage and 
numbness of the hands and feet, including as secondary to the 
veteran's service-connected diabetes mellitus, type II.

8.  Entitlement to service connection for hypertension, 
including as secondary to the veteran's service-connected 
diabetes mellitus, type II.

9.  Entitlement to service connection for a heart condition, 
claimed as angina, including as secondary to the veteran's 
service-connected diabetes mellitus, type II.

10.  Entitlement to service connection for obstructive 
voiding with hesitancy, including as secondary to the 
veteran's service-connected diabetes mellitus, type II.

11.  Entitlement to service connection for shortness of 
breath, claimed as post-exercise malaise, including as 
secondary to the veteran's service-connected diabetes 
mellitus, type II.

12.  Entitlement to service connection for service connection 
for depression, including as secondary to the veteran's 
service-connected diabetes mellitus, type II.

13.  Entitlement to service connection for memory loss, 
including as secondary to the veteran's service-connected 
diabetes mellitus, type II.

14.  Entitlement to service connection for chronic fatigue 
syndrome, including as secondary to the veteran's service-
connected diabetes mellitus, type II.

15.  Entitlement to service connection muscle and joint 
pains, including as secondary to the veteran's service-
connected diabetes mellitus, type II.

16.  Entitlement to service connection for sleep apnea, 
including as secondary to the veteran's service-connected 
diabetes mellitus, type II.

17.  Entitlement to service connection for headaches, 
including as secondary to the veteran's service-connected 
diabetes mellitus, type II.

18.  Entitlement to service connection for a liver disorder, 
including as secondary to the veteran's service-connected 
diabetes mellitus, type II.

19.  Entitlement to service connection for high cholesterol, 
including as secondary to the veteran's service-connected 
diabetes mellitus, type II.

20.  Entitlement to service connection for Hepatitis C, 
including as secondary to the veteran's service-connected 
diabetes mellitus, type II.

21.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The veteran had active duty service from April 1968 until 
November 1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2005 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The June 2005 rating decision also granted claims for service 
connection for tinnitus and erectile dysfunction and 
continued ratings for diabetes mellitus, type II, and kidney 
stones.  No Notice of Disagreement was filed in regards to 
these claims.  Those decisions have become final and are not 
currently before the Board.

The veteran has also raised new claims, which have not been 
adjudicated by the RO.  In an August 2005 VA Form 2-4138, the 
appellant clarified that he was also requesting non-service 
connected pension, as well as service connection for chronic 
renal failure, Epstein Barr virus, a positive urine protein 
screen, and lower back and neck pain, all of which are 
claimed as secondary to the veteran's service-connected 
diabetes mellitus, type II.  The April 2006 VA Form 9 also 
referred to a claim for service connection for morbid 
obesity.  Furthermore, the August 2005 Notice of Disagreement 
also raised service connection claims for swelling of the 
feet and legs, hair loss, kidney failure, conjunctivitis, and 
an earlier effective date.  However, these matters are not 
before the Board because they have not been prepared for 
appellate review.  Accordingly, these matters are REFERRED to 
the RO for appropriate action.

The Board notes that the United States Court of Appeals for 
the Federal Circuit, in Boggs v. Peake, No. 2007-7137 (Fed. 
Cir. Mar. 26, 2008), recently found that a claim for one 
diagnosed disease or injury cannot be prejudiced by a prior 
claim for a different diagnosed disease or injury, when it is 
an independent claim based on distinct factual bases.  
Essentially, claims based upon distinctly diagnosed diseases 
or injuries must be considered separate and distinct claims.  
The veteran has neither claimed nor submitted evidence of any 
new diagnoses for new claims.  As such, the current claims 
will be considered on the basis of new and material evidence 
and not as separate and distinct claims.  

The issues of dizziness, obstructive voiding, and TDIU are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




[Continued on the next page]  
FINDINGS OF FACT

1.  The veteran's bilateral hearing loss is manifested by 
Level II hearing acuity in right ear and Level III in the 
left ear.  

2.  A final June 2004 rating decision denied claims to reopen 
the claims for service connection for gout, mood swings, 
defective vision, and cramps and sweats.  

3.  The evidence associated with the claims file since the 
June 2004 final denial does not relate to any unestablished 
facts necessary to substantiate any of the claims for service 
connection for gout, mood swings, defective vision, or cramps 
and sweats.  

4.  The medical evidence of record does not show that the 
veteran's peripheral neuropathy of the extremities is related 
to his active military service, and is not due to his 
service-connected diabetes mellitus, type II.  

5.  The medical evidence of record does not show that the 
veteran's hypertension is related to his active military 
service, and is not due to his service-connected diabetes 
mellitus, type II.  

6.  The medical evidence of record does not show that the 
veteran has a diagnosis of a heart condition.  

7.  The medical evidence of record does not show that the 
veteran's shortness of breath is related to his active 
military service, and is not due to his service-connected 
diabetes mellitus, type II.  

8.  The medical evidence of record does not show that the 
veteran has a diagnosis of depression.  

9.  The medical evidence of record does not show that the 
veteran has a diagnosis of memory loss.  

10.  The medical evidence of record does not show that the 
veteran has a diagnosis of chronic fatigue syndrome.  

11.  The medical evidence of record does not show that the 
veteran has a diagnosis of muscle and joint pains.  

12.  The medical evidence of record does not show that the 
veteran's sleep apnea is related to his active military 
service, and is not due to his service-connected diabetes 
mellitus, type II.  

13.  The medical evidence of record does not show that the 
veteran has a diagnosis of headaches.  

14.  The medical evidence of record does not show that the 
veteran has a diagnosis of a liver disorder.  

15.  High cholesterol is a laboratory finding and not a 
disability or disease; it has not been shown that the 
appellant has any disability associated with elevated 
cholesterol of service origin.

16.  The medical evidence of record does not show that the 
veteran's Hepatitis C is related to his active military 
service, and is not due to his service-connected diabetes 
mellitus, type II.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 
4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2008).

2.  The June 2004 rating decision which denied service 
connection for gout, mood swings, defective vision, and 
cramps and sweats, is final. 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2008).  

3.  Evidence received since the June 2004 rating decision is 
not new and material; the claims of entitlement to service 
connection for gout, mood swings, defective vision, and 
cramps and sweats are not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2008).

4.  The criteria for the establishment of service connection 
for peripheral neuropathy of the extremities, including as 
secondary to service-connected diabetes mellitus, type II, 
has not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309, 
3.310 (2008).

5.  The criteria for the establishment of service connection 
for hypertension, including as secondary to service-connected 
diabetes mellitus, type II, has not been met.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.309, 3.310 (2008).

6.  The criteria for the establishment of service connection 
for a heart condition, including as secondary to service-
connected diabetes mellitus, type II, has not been met.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.310 (2008).

7.  The criteria for the establishment of service connection 
for shortness of breath, including as secondary to service-
connected diabetes mellitus, type II, has not been met.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.310 (2008).

8.  The criteria for the establishment of service connection 
for depression, including as secondary to service-connected 
diabetes mellitus, type II, has not been met.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.310 (2008).

9.  The criteria for the establishment of service connection 
for memory loss, including as secondary to service-connected 
diabetes mellitus, type II, has not been met.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.310 (2008).

10.  The criteria for the establishment of service connection 
for chronic fatigue syndrome, including as secondary to 
service-connected diabetes mellitus, type II, has not been 
met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2008).

11.  The criteria for the establishment of service connection 
for muscle and joint pains, including as secondary to 
service-connected diabetes mellitus, type II, has not been 
met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2008).

12.  The criteria for the establishment of service connection 
for sleep apnea, including as secondary to service-connected 
diabetes mellitus, type II, has not been met.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.310 (2008).

13.  The criteria for the establishment of service connection 
for headaches, including as secondary to service-connected 
diabetes mellitus, type II, has not been met.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.310 (2008).

14.  The criteria for the establishment of service connection 
for a liver disorder, including as secondary to service-
connected diabetes mellitus, type II, has not been met.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.310 (2008).

15.  The criteria for the establishment of service connection 
for high cholesterol, including as secondary to service-
connected diabetes mellitus, type II, has not been met.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.310 (2008).

16.  The criteria for the establishment of service connection 
for Hepatitis C, including as secondary to service-connected 
diabetes mellitus, type II, has not been met.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless the error 
did not affect the essential fairness of the adjudication.  
To overcome the burden of prejudicial error, VA must show (1) 
that any defect was cured by actual knowledge on the part of 
the claimant; (2) that a reasonable person could be expected 
to understand from the notice what was needed; or, (3) that a 
benefit could not have been awarded as a matter of law.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

As to VA's duty to assist, in regards to the dizziness claim, 
VA has associated with the claims folder the veteran's VA 
outpatient treatment record and private medical records.  The 
Board finds that no additional assistance is required to 
fulfill VA's duty to assist. Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001). 

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

With regard to the claims to reopen the claims for service 
connection for gout, mood swings, defective vision, and 
cramps and sweats, the July 2004 letter from the RO included 
the criteria for reopening the previously denied claims, the 
criteria for establishing service connection, and information 
concerning why the claims were previously denied.  
Consequently, the Board finds that adequate notice has been 
provided, as he was informed about what evidence was 
necessary to substantiate the elements required to establish 
service connection that were found insufficient in the 
previous denial.  

The VCAA duty to notify was satisfied by way of letters sent 
to the veteran.  In July 2004, a letter was sent in regards 
to the claims for service connection for chronic fatigue 
syndrome; hypertension; shortness of breath, claimed as post-
exercise malaise; Hepatitis C; and TDIU.  In September 2004, 
another letter was sent in regards to the claims for service 
connection for peripheral neuropathy of the extremities, 
memory loss, a heart disorder, obstructive voiding with 
hesitancy, muscle and joint pain, sleep apnea, headaches, 
shortness of breath, a liver disorder, and high cholesterol.  
These letters fully addressed all four notice elements and 
were sent prior to the initial RO decision in these matters.  
The letters informed him of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  He was also asked to submit evidence 
and/or information in his possession to the RO.  
Additionally, the September 2004 letter from the RO provided 
a questionnaire to the veteran requesting information on any 
risk factors for his Hepatitis C.

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in September 2006, 
the RO provided the veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to all issues on appeal.  

With regard to the veteran's claim for a rating increase for 
bilateral hearing loss, 
§ 5103(a) requires, at a minimum, that VA notify the claimant 
that, to substantiate a claim, the medical or lay evidence 
must show a worsening or increase in severity of the 
disability, and the effect that such worsening or increase 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the veteran in 
September 2004 prior to the initial RO decision that is the 
subject of this appeal.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  He was 
also asked to submit evidence and/or information in his 
possession to the RO.  Additionally, the February 2006 
Statement of the Case provided the diagnostic criteria for 
rating the bilateral hearing loss claim.  Based on the 
evidence above, the veteran can be expected to understand 
from the various letters from the RO what was needed to 
support his claim.

Moreover, the veteran demonstrated actual knowledge of what 
was needed to support his claim as reflected in his 
statements and correspondence.  Specifically, the veteran 
also reported in his August 2005 Notice of Disagreement that 
his hearing loss had gotten worse. In his June 2005 VA audio 
examination he noted problems with his hearing in his daily 
life.  The veteran thus noted that his hearing loss had 
gotten worse, in support of his claim.

Based on the above, adequate notice was provided, with any 
notice deficiencies not affecting the essential fairness of 
the adjudication.  Therefore, the presumption of prejudice is 
rebutted.  For this reason, no further development is 
required regarding the duty to notify.  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The RO has obtained VA outpatient treatment records, employer 
records, and private medical records.  He has submitted 
statements and medical records.  In addition, he was afforded 
a VA medical examination in June 2005 in regards to his 
bilateral hearing loss claim, as well as in May 2005 for 
issues the veteran has claimed to be secondary to his 
diabetes mellitus, type II.  

There is also no duty on the part of VA to provide a medical 
examination for any of his other claims for service 
connection because as in Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003), the veteran has been advised of the need to 
submit competent medical evidence indicating that he has the 
disorder in question, and further substantiating evidence 
suggestive of a linkage between his active service and the 
current disorders, if shown.  The veteran has not done so, 
and no evidence thus supportive has otherwise been obtained.  
Here, as in Wells, the record in its whole, after due 
notification, advisement, and assistance to the veteran under 
the VCAA, does not contain competent medical evidence to 
suggest that the disorder is related to service.  Indeed, the 
Board notes that obtaining a VA examination is unnecessary as 
there is otherwise sufficient medical evidence of record to 
make a decision.  38 U.S.C.A. § 5103A(d). 

In the absence of new and material evidence submitted by the 
claimant, for the claims to reopen, the duty to assist is not 
triggered.  See 38 U.S.C. § 5103A(d), (g); Paralyzed Veterans 
of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1353 
(Fed.Cir. 2003) (Holding that VA need not provide a medical 
examination or medical opinion until a claim is reopened); 
Anderson v. Brown, 9 Vet. app. 542, 546 (1996) (Holding that 
unless the veteran has submitted new and material evidence 
warranting the reopening of his claim, the duty to assist 
does not attach). 

The veteran has also submitted a Social Security 
Administration (SSA) Explanation of Determination.  Although 
SSA medical records have not been obtained, he has not 
indicated that these records indicate that his currently 
claimed disorders are related in any way to service or his 
diabetes mellitus, type II.  Although they may provide 
information as to his current disorders, he has not indicated 
that the identified records provide any kind of nexus or in-
service injury information to support his claim.  
Furthermore, the only claim found to have been diagnosed in 
the Explanation of Determination was for Hepatitis C and the 
Board does not dispute that the veteran was diagnosed with 
that disorder.  

Significantly, the veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claims that 
has not been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Increased Rating Claim

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic 
Codes identify the various disabilities and the criteria for 
specific ratings.  If two disability evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the veteran.  
38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  A recent decision of the United 
States Court of Appeals for Veterans Claims (Court) has held 
that in determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007).  In other words, 
where the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.  

Increased Rating for Bilateral Hearing Loss 

The veteran asserts that his hearing loss is more severe than 
indicated by his noncompensable rating.  

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of 
Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination) is used to determine a Roman numeral 
designation (I through XI) for hearing impairment based on a 
combination of the percent of speech discrimination 
(horizontal rows) and the puretone threshold average 
(vertical columns).  The Roman numeral designation is located 
at the point where the percentage of speech discrimination 
and puretone average intersect.  38 C.F.R. § 4.85(b).  The 
puretone threshold average is the sum of the puretone 
thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 
4.  This average is used in all cases to determine the Roman 
numeral designation for hearing impairment.  38 C.F.R. § 
4.85(d).   

Alternatively, VA regulations provide that in cases of 
exceptional hearing loss, when the puretone thresholds at 
each of the four specified frequencies (1,000, 2,000, 3,000 
and 4,000 Hertz) is 55 decibels or more, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86(a).  The provisions 
of 38 C.F.R. § 4.86(b) further provide that, when the 
puretone threshold is 30 decibels or less at 1,000 Hertz, and 
70 decibels or more at 2,000 Hertz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever would 
result in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral, with each ear 
evaluated separately.  The regulatory provisions provide the 
following guidance:

TABLE VI: NUMERIC DESIGNATION OF HEARING IMPAIRMENT BASED ON 
PURETONE THRESHOLD AVERAGE AND SPEECH DISCRIMINATION

% of 
discrim
- 
ination
Puretone Threshold Average

0-
41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VII
I
VII
I
VII
I 
52-58
VI
VI
VII
VII
VII
I
VII
I
VII
I
VII
I
IX 
44-50
VII
VII
VII
I
VII
I
VII
I
IX
IX
IX
X 
36-42
VII
I
VII
I
VII
I
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 


















TABLE VIA: NUMERIC DESIGNATION OF HEARING IMPAIRMENT
BASED ONLY ON PURETONE THRESHOLD AVERAGE

0-
41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105
+
I
II
III
IV
V
VI
VII
VII
I
IX
X
XI
The findings for each ear from either Table VI or Table VIa, 
are then applied to Table VII (Percentage Evaluations for 
Hearing Impairment) to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal rows represent the 
ear with better hearing and the vertical columns the ear with 
poorer hearing.  The percentage evaluation is located at the 
point where the row and column intersect.  38 C.F.R. § 
4.85(e).   

TABLE VII: PERCENTAGE EVALUATION FOR HEARING IMPAIRMENT


Poorer Ear
XI
100
*
 
 
 
 
 
 
 
 
 
 
X
90
80
 
 
 
 
 
 
 
 
 
IX
80
70
60
 
 
 
 
 
 
 
 
VII
I
70
60
50
50
 
 
 
 
 
 
 
VII
60
60
50
40
40
 
 
 
 
 
 
VI
50
50
40
40
30
30
 
 
 
 
 
V
40
40
40
30
30
20
20
 
 
 
 
IV
30
30
30
20
20
20
10
10
 
 
 
III
20
20
20
20
20
10
10
10
0
 
 
II
10
10
10
10
10
10
10
0
0
0
 
I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VII
I
VI
I
VI
V
IV
II
I
II
I
*Review for entitlement to special monthly compensation under 
§3.350 of this chapter.

The veteran underwent a VA examination in June 2005 to assess 
the severity of his hearing loss.  The audiological 
evaluation found pure tone thresholds, in decibels, as 
follows:




HERTZ



1000
2000
3000
4000
AVERAGE
RIGHT
20
65
80
75
60
LEFT
30
65
85
100
70

The average decibel loss for the right ear was 60, with 
speech discrimination of 92 percent.  The left ear had an 
average decibel loss of 70, with speech discrimination of 88 
percent.  Under 38 C.F.R. § 4.85, using Table VI, these 
findings correspond to Level II for the right ear and Level 
III for the left ear.  After plotting the hearing loss 
findings on Table VII, the veteran is found to warrant a 
noncompensable rating evaluation. 

The provisions of 38 C.F.R. § 4.86, for ratings based on 
exceptional patterns of hearing impairment, are inapplicable 
in this case because the VA examination did not demonstrate 
puretone thresholds at each of the four specified frequencies 
of 55 decibels or more or that the puretone threshold at 
1,000 Hertz was 30 decibels or less and that the threshold at 
2,000 Hertz was 70 decibels or more.  

Additionally, there is no evidence that warrants referral of 
the veteran's claims for extraschedular consideration. There 
is no evidence of marked interference with employment, 
frequent periods of hospitalization, or any other factor that 
would render inappropriate the application of regular rating 
standards with regard to the veteran's hearing loss.  
Treatment has been very limited and the veteran is not shown 
to have been hospitalized due to his hearing loss.  
Accordingly, the claim will not be referred for 
extraschedular consideration. See 38 C.F.R. § 3.321(b)(1).

Based on the evidence and the application of the rating 
criteria, the veteran's claim for a compensable rating 
evaluation for his bilateral hearing loss is denied.


New and Material Evidence Claims

The veteran seeks to reopen previously denied claims for 
service connection for gout, mood swings, defective vision, 
and cramps and sweats.  A review of the record indicates that 
the veteran was previously denied service connection for 
those claims in a June 2004 rating decision.  The veteran 
submitted a new claim in July 2004.  The RO was correct in 
construing this letter as a claim to reopen and not as a 
notice of disagreement (NOD) for June 2004 RO decision.  The 
veteran did not express disagreement with the June 2004 RO 
decision.  The veteran's letter was not a valid NOD for the 
June 2004 RO decision.  Gallegos v. Principi, 283 F.3d 1309 
(Fed. Cir. 2002); 38 C.F.R.  § 20.201 (2007).  Therefore, the 
June 2004 RO decision is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2008).   

The RO does not appear to have reopened the veteran's claims.  
However, the question of whether new and material evidence 
has been received to reopen a claim must be addressed by the 
Board regardless any RO action.  Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).

A disallowed claim shall be reopened and reviewed, if new and 
material evidence is presented or secured with respect to the 
final claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Under 38 
C.F.R. § 3.156(a), new evidence means evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it 
is determined that new and material evidence has been 
submitted, the claim must be reopened.  VA may then proceed 
to the merits of the claim on the basis of all of the 
evidence of record.

The evidence of record at the time of the June 2004 rating 
decision consisted of service medical records, which did not 
indicate that the veteran was ever treated for or diagnosed 
with any of his claimed disorders, including as due to Agent 
Orange exposure.  His November 1969 separation examination 
found him physically qualified for discharge with no defects.  
Private treatment records were also included from the Medical 
Center Clinic and the West Florida Regional Medical Center, 
indicating treatment for gout and defective vision.  Also of 
record were private treatment records from Dr. R.D., who 
noted that the veteran had conjunctivae of the eyes and 
possible gout, as seen in August 2002.  A VA Environmental 
Examination was provided in January 2004 and reported a 
history of gout.  The examiner found his neurologic 
examination to show normal, symmetrical, and active deep 
tendon reflexes with no sensory abnormalities.  His VA 
outpatient treatment records also indicated treatment for 
disorders including gout, blurred vision, and pain in his 
feet and cramps, as indicated in a February 2005 record.  No 
medical opinions as to the etiology of any of the claimed 
disorders were provided by any of the veteran's medical 
providers.  

The June 2004 rating decision found that the evidence did not 
show that the gout, mood swings, defective vision, or cramps 
and sweats were incurred in or aggravated by military 
service, or that the disorders had any relationship to the 
veteran's active military service.  The RO essentially found 
there to be no evidence demonstrating that any of the 
veteran's claimed disorders were incurred in or aggravated by 
service, or to have any relationship to his military service.  

Subsequent to the June 2004 rating decision, no opinions as 
to the etiology of any of his claimed disorders were 
provided.  VA outpatient treatment records did not note any 
of the claimed disorders for years after service and did not 
provide any opinions as to the etiology of his claimed 
disorders.  New private medical records, including from the 
West Florida Hospital and NYDIC Open MRI of America, and 
employment medical records from Monsanto, similarly failed to 
provide any etiology opinions in regards to the veteran's 
claimed disorders.  None of these medical records provided 
any medical nexus opinions relating the etiology of any of 
the veteran's claimed disorders to service or as secondary to 
his service-connected diabetes mellitus, type II.  

In his current attempt to reopen the claim, the veteran has 
also submitted additional personal statements, claiming that 
his exposure to Agent Orange or service-connected diabetes 
mellitus, type II, was the cause of his disorders.  He has 
also submitted medical treatise information from the internet 
to support his claims.

Although the evidence submitted since the June 2004 rating 
decision is new, in that it was not previously of record, the 
newly submitted evidence is not material.  None of the newly 
associated evidence provided any medical evidence attributing 
the veteran's claimed gout, mood swings, defective vision, or 
cramps and sweats to his active service, including Agent 
Orange exposure, or as due to his service-connected diabetes 
mellitus, type II.  The newly submitted medical evidence only 
demonstrates what was previously known, that the veteran has 
received treatment for his claimed disorders or has 
previously claimed of his disorders.  None of the new 
evidence provided includes competent medical evidence 
supportive of his claims that his disorders are due to his 
service, or are secondary to his service-connected diabetes 
mellitus, type II.  

The evidence received since the June 2004 rating decision 
does not contain credible medical evidence indicting that the 
veteran has gout, mood swings, defective vision, or cramps 
and sweats are in any way related to service.  Therefore, the 
additional evidence received is not "material" since it 
does not relate to an unestablished fact necessary to 
substantiate his service connection claims, specifically that 
the veteran's claimed disorder developed in or are related to 
his service-connected diabetes mellitus, type II.  
Accordingly, the Board finds that the claims for service 
connection may not be reopened.  38 U.S.C.A. § 5108.  

In the absence of new and material evidence, the benefit-of-
the-doubt rule does not apply.  See Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).

Service Connection Claims 

Under applicable law, service connection is granted if the 
evidence establishes that coincident with his service, the 
veteran incurred a disease or injury, or had a preexisting 
injury aggravated, in the line of duty of his active service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection 
may also be granted for certain chronic diseases, when such 
disease is manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  That an injury or event occurred 
in service alone is not enough.  There must be chronic 
disability resulting from that injury or event.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection can also be found for any 
disease diagnosed after discharge, if all the evidence 
establishes it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection requires that the evidence establish: (1) 
medical evidence of a current disability, (2) medical 
evidence, or lay testimony in some cases, that the injury or 
disease was incurred or aggravated during service, and (3) 
medical evidence of a nexus between the current disability 
and the in-service injury or disease. Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection can also be granted when a disability is 
the proximate result of or due to a service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  See Libertine v. Brown, 9 
Vet. App. 521, 522 (1996); Harder v. Brown, 5 Vet. App. 183, 
187 (1993).  Additionally, the aggravation of a non-service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (en banc).  Establishing service 
connection on a secondary basis therefore requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either caused by or 
aggravated by a service connected disability.  Id.

The Board is aware of the recent change in 38 C.F.R. § 3.310.  
Clearly, the new regulation is restrictive and the Board 
shall not give impermissibly retroactive effect to the new 
regulation in this case.  Since the veteran's claim was 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. 
§ 3.310 in effect before the change, which clearly favors the 
claimant.  See 38 C.F.R. § 3.310 (effective October 10, 
2006).  



Peripheral Neuropathy of the Extremities, Hypertension, a 
Heart Condition, and Shortness of Breath
 
The veteran has claimed that he has peripheral neuropathy of 
the extremities, hypertension, heart condition, and shortness 
of breath due to his service-connected diabetes mellitus.  

The veteran's service medical records do not indicate that 
the veteran was diagnosed with or was treated for peripheral 
neuropathy of the extremities, hypertension, heart condition, 
obstructive voiding with hesitancy, or shortness of breath 
during service.  The veteran's May 1967 enlistment 
examination and November 1969 separation examinations noted 
no abnormalities.  

In regards to his peripheral neuropathy of the extremities 
claim, the veteran has generally been found to have 
peripheral neuropathy of the extremities.  A December 1982 
general examination for the veteran's employer, Monsanto, 
found him to have normal hands, arms, feet and legs, as well 
as to be normal neurologically.  A January 2004 VA 
environmental examination found all the extremities to be 
normal and the neurological examination found normal, 
symmetrical and active deep tendon reflexes, with no sensory 
abnormalities.  An October 2004 VA cardiology consult found 
the veteran to have no edema and 2+ pulses of the femoral and 
dorsalis pedis.  He was found to be neurologically grossly 
intact.  

A VA examination for diabetes mellitus was provided in May 
2005, and included a review of VA medical records.  The 
veteran reported that he had burning in the bottom of his 
feet and toes, as well as fingers and hands for approximately 
four to five years, which does not worsen or get better  The 
examiner found sensation in the upper and lower extremities 
to be intact.  The examiner noted that the peripheral 
neuropathy presented prior to his diabetes mellitus, so it 
was not considered to be caused by his diabetes mellitus, 
type II.  Although diabetes may be an aggravating factor for 
preexisting peripheral neuropathy, the examiner found that to 
be unlikely as his symptoms had been unchanged since its 
onset.

In regards to the hypertension claim, the record does not 
indicate that the veteran was diagnosed with hypertension for 
years following service.  A December 1982 private medical 
examination for Monsanto found the veteran to have a normal 
blood pressure.  A private, West Florida Medical Clinic, PA 
August 1996 medical record noted that the veteran had an 
elevated blood pressure.  A May 2004 environmental 
examination also noted that the veteran had hypertension.  A 
June 2004 VA outpatient treatment record also noted that the 
veteran had been diagnosed with hypertension.  

The May 2005 VA examination noted that the veteran reported 
that his elevated blood pressure began in February 2004.  The 
examiner found that as the veteran had no severe renal 
pathology or renal artery stenosis, his hypertension would be 
considered essential, but that it was not related to his 
diabetes mellitus, type II.  

The veteran similarly does not have a record of a heart 
disorder or shortness of breath, claimed as post-exercise 
malaise, following service.  The December 1982 Monsanto 
examination found the veteran to have a normal heart, chest, 
and lungs.  The January 2004 VA environmental examination 
noted that the veteran's cardiovascular examination showed a 
regular sinus rhythm without any murmur or gallop sounds and 
that pedal pulses were normal.  The veteran also claimed 
shortness of breath on exertion, but the examiner found the 
chest to be essentially normal and nontender, and that the 
lungs were clear.  The examiner noted a history of dyspnea 
and noted that the veteran's obesity was severe, which may 
also be the cause of obstructive sleep apnea.  A February 
2004 VA Diagnostic Report found the veteran to have a normal 
sized heart and that the lungs were clear.  There was some 
pleural thickening on the lateral chest wall, however no 
significant abnormality was suspected.  A July 2004 VA stress 
test consult was provided due to the veteran's complaints of 
chest pain.  The examiner found poor functional capacity.  An 
October 2004 VA cardiology consult noted the veteran's chest 
was clear to auscultation both anteriorally and 
posteriorally, with no accessory muscle use.  The 
cardiovascular system had no murmurs, rubs, or heaves.  The 
examiner assessed chest pain and possible angina with risk 
factors including diabetes mellitus, with the assumption of 
some coronary artery disease.  

The May 2005 VA examiner noted that the veteran reported a 
heart disorder, including shortness of breath and angina.  
The examiner noted that a November 2004 VA stress test was 
normal, the test was negative, and no further evaluation for 
cardiac source of the veteran's chest pain  would be 
performed.  The examiner also found the veteran's heart to 
have a regular rate and rhythm without murmurs, gallops, or 
rubs; the lungs were also clear to auscultation bilaterally 
with good excursions.  The May 2005 examiner thus found that 
the veteran had no diagnosed heart condition, based on his 
negative stress tests and that his cardiologist recommended 
no further evaluation for a cardiac source of his chest pain.  
The examiner further noted that the veteran's dyspnea on 
exertion was as likely as not related to his marked obesity.  

The medical evidence of record thus indicates that the 
veteran was diagnosed with peripheral neuropathy of the 
extremities, hypertension, and shortness of breath; however, 
no medical opinions are of record finding that any of those 
claimed disorders are due to his service or his service-
connected diabetes mellitus, type II.  In contrast, the May 
2005 VA examination specifically found that peripheral 
neuropathy of the extremities was not due to his diabetes 
mellitus, type II.  Similarly, the examiner found his 
hypertension to not be related to diabetes mellitus, type II.  
Furthermore the examiner found the veteran to not have a 
heart disorder and that his shortness of breath on exertion 
was more likely as not related to his marked obesity, rather 
than his diabetes mellitus, type II.  As such, the medical 
evidence clearly does not support the veteran's contention 
that his peripheral neuropathy of the extremities, 
hypertension, heart condition, or shortness of breath is due 
to his service or diabetes mellitus, type II.  

No competent medical evidence has been submitted finding that 
the veteran's peripheral neuropathy of the extremities, 
hypertension, or shortness of breath is in any way related to 
his service or his service-connected diabetes mellitus, type 
II.  The only evidence of record supportive of his claims is 
statements of his belief that he has a heart condition and 
that the other previously mentioned disorders developed due 
to his service-connected diabetes mellitus, type II.  
Although the veteran can provide testimony as to his own 
experiences and observations, the factual question of if the 
veteran's peripheral neuropathy of the extremities, 
hypertension, or shortness of breath can be attributed to his 
diabetes mellitus, type II is a medical question, requiring a 
medical expert.  

The veteran is not competent to render such an expert 
opinion.  Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).  
38 C.F.R. § 3.159.  The veteran does not have the requisite 
special medical knowledge necessary for such opinion 
evidence.  "Competent medical evidence" is evidence that is 
provided by a person qualified through education, training, 
or experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. § 3.159(a).

The veteran has also submitted medical treatise evidence from 
the internet providing information about his various 
disorders, including diabetes.  Medical treatise information 
may be regarded as competent evidence where "standing alone, 
[it] discusses generic relationships with a degree of 
certainty such that, under the facts of a specific case, 
there is at least plausible causality based upon objective 
facts rather than on an unsubstantiated lay medical opinion." 
Wallin v. West, 11 Vet. App. 509, 513 (1998).  However, the 
Court has held that generic medical literature which does not 
apply medical principles regarding causation or etiology to 
the facts of an individual case does not provide competent 
evidence to establish the nexus element.  See Libertine v. 
Brown, 9 Vet. App. 521, 523 (1996).  Although the veteran can 
provide testimony as to his own experiences and observations, 
the factual question of if the veteran's claimed disorders 
can be attributed to his diabetes mellitus, type II is a 
medical question, requiring a medical expert.  The medical 
treatise evidence provided cannot be used to determine the 
causation or etiology of the currently claimed issues.

Additionally, the veteran's claim that his heart condition is 
due to service is not supported by medical evidence.  
Although the veteran was examined for a heart condition, a 
clear diagnosis of one was not made.  In contrast, the May 
2005 VA examiner found him to have no diagnosed heart 
condition, based on the examiner's evaluation of the veteran 
and medical records.  A threshold requirement for the 
granting of service connection is evidence of a current 
disability.  In the absence of evidence of a current 
disability there can be no valid claim. Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  As such the veteran's claim for 
service connection for a heart condition is denied.

As noted above, the veteran was advised of the need to submit 
medical evidence demonstrating that his currently has the 
claimed disorders, as well as medical evidence demonstrating 
a nexus between the claimed current disorders and service by 
way of the VCAA letter provided to him, but failed to do so.  
A claimant has the responsibility to present and support a 
claim for benefits under laws administered by the VA, 38 
U.S.C.A. § 5107(a).  

As the evidence of record is against the claims, the benefit 
of the doubt rule does not apply.  Gilbert v. Derwinski, 1 
Vet.App. 49, 58 (1991).  The veteran's claims for service 
connection for peripheral neuropathy of the extremities, 
hypertension, a heart condition, and shortness of breath are 
denied.  

Depression, Memory Loss, Chronic Fatigue Syndrome, Muscle and 
Joint Pains, Sleep Apnea, Headaches, and a Liver Disorder

The veteran contends that he has depression, memory loss, 
chronic fatigue syndrome, muscle and joint pains, sleep 
apnea, headaches, and a liver disorder due to his service-
connected diabetes mellitus, type II.  

The veteran's service medical records do not indicate that 
the veteran was ever diagnosed with or was treated for 
depression, memory loss, chronic fatigue syndrome, muscle and 
joint pains, sleep apnea, or headaches during service.  His 
November 1969 separation examination noted no psychiatric or 
other physical abnormalities.  

The medical records of evidence, both the VA records and the 
private medical records, do not indicate that the veteran has 
been diagnosed with depression, memory loss, chronic fatigue 
syndrome, muscle and joint pains, sleep apnea, or headaches.  
In fact, in his April 2006 VA Form 9, the veteran essentially 
reported that there was no diagnosis of chronic fatigue 
syndrome.  The October 2004 VA cardiology consult the 
examiner's review of systems also found no headaches or joint 
pain and no limitation of joint mobility.  Additionally, in 
the May 2005 VA examination, an abdominal ultrasound found 
the veteran's liver to be normal in size and echogenicity.   

The majority of the evidence thus does not reflect that the 
veteran has diagnoses of depression, memory loss, chronic 
fatigue syndrome, muscle and joint pains, sleep apnea, a 
liver disorder, or headaches.  A threshold requirement for 
the granting of service connection is evidence of a current 
disability.  In the absence of evidence of a current 
disability there can be no valid claim.  Brammer, 3 Vet. App. 
at 225.  

Additionally, in determining the sleep apnea claim, although 
the veteran was not diagnosed with sleep apnea, the January 
2004 VA environmental examination showed that he could have 
sleep apnea, but that it would likely be caused by his severe 
obesity.  As such, even if the veteran were to be diagnosed 
with sleep apnea, the evidence of record indicates that it 
would not be due to his diabetes mellitus, type II, but 
rather his chronic obesity.  

The veteran was advised of the need to submit medical 
evidence of the existence of the claimed disorders and of a 
nexus between the claimed disorders and his service-connected 
disability, but no such information has been submitted.  The 
only opinions of record indicating that the veteran has the 
claimed depression, memory loss, chronic fatigue syndrome, 
muscle and joint pains, sleep apnea, headaches, or liver 
disorder are his own statements.  As previously stated, as a 
lay person he is not competent to offer an opinion that 
requires specialized training, such as the etiology of a 
medical disorder.  Espiritu, 2 Vet. App. at 494. 

The only other evidence provided by the veteran is general 
medical treatise information obtained from the internet.  The 
Board finds that none of the material submitted in this case 
appears to meet the standard set forth in Wallin because it 
does not delve into an association between the veteran's 
service or his diabetes mellitus, type II and any currently 
diagnosed disorders.  These articles and excerpts proffered 
by the veteran are not regarded as helpful as not one of them 
applies the specific facts to this specific case.  Sacks v. 
West, 11 Vet. App. 314, 317 (1998).

The preponderance of the evidence indicates that the veteran 
does not have depression, memory loss, chronic fatigue 
syndrome, muscle and joint pains, sleep apnea, headaches, or 
liver disorder that is causally or etiologically related to 
his service-connected diabetes mellitus, type II or to any 
in-service event or injury.  The record does not indicate 
that the veteran has ever been diagnosed with these claimed 
disorders and there is no competent medical evidence of a 
nexus between any symptoms and any incident of military 
service, or his diabetes mellitus.  See Holbrook v. Brown, 8 
Vet. App. 91 (1995) (The Board has the fundamental authority 
to decide a claim in the alternative.).

Because the preponderance of the evidence is against the 
claim, the benefit of the doubt rule does not apply. 38 
U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The claims for depression, memory loss, chronic 
fatigue syndrome, muscle and joint pains, sleep apnea, 
headaches, or liver disorder are denied.  

High Cholesterol

The appellant is seeking service connection for his high 
cholesterol levels. 

Elevated cholesterol levels are laboratory findings and are 
not disabilities in and of themselves for which VA 
compensation benefits are payable.  See 61 Fed. Reg. 20.440, 
20.445 (May 7, 1996) (Diagnoses of hyperlipidemia, elevated 
triglycerides, and elevated cholesterol are actually 
laboratory results and are not, in and of themselves, 
disabilities. They are, therefore, not appropriate entities 
for the rating schedule.).  The term "disability" as used for 
VA purposes refers to impairment of earning capacity.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

There is no evidence of record suggesting the appellant's 
elevated cholesterol causes any impairment of earning 
capacity.  While elevated cholesterol levels may be evidence 
of underlying disability or may later cause disability, 
service connection may not be granted for a laboratory 
finding.

In the absence of proof of present disability there can be no 
valid claim.  Brammer, 3 Vet. App. at 225.  See also 
Degmetich v. Brown, 104 F.3d 1328 (1997) (also interpreting 
38 U.S.C.A. § 1131 as requiring the existence of a present 
disability for VA compensation purposes).  

Nothing in the medical evidence presently on file shows the 
appellant has a current disability manifested by elevated 
cholesterol.  Accordingly, because the veteran does not have 
a current disability for which service connection may be 
granted, the Board concludes that the preponderance of the 
evidence is against his claim of service connection for 
elevated cholesterol and his claim must be denied.

Hepatitis C

The veteran contends that he acquired Hepatitis C while in 
service.

The veteran's service medical records are devoid of any 
mention of any complaints, symptoms, or diagnoses of 
hepatitis of any kind.   Post service evidence only revealed 
a past diagnosis of Hepatitis C.  A June 2004 VA 
gastroenterology consult noted that the veteran was positive 
for the Hepatitis C antibody, but that his viral load was 
negative.  He did not need any treatment for Hepatitis C, 
because he did not have any viremia.  

The Board places significant probative value on the multi-
year gap between discharge from service and the first 
reported evidence of Hepatitis C.  This multi-year gap weighs 
as a significant factor against the claim of in-service 
onset.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (incurrence or aggravation may be rebutted by the 
absence of medical treatment for the claimed condition for 
many years after service).

There are no other records of treatment or diagnoses for 
Hepatitis C, until decades after his discharge.  Although VA 
outpatient treatment records have been associated with his 
claims file, and indicate past findings positive for 
Hepatitis C, the records fail to provide any medical nexus 
evidence connecting the veteran's Hepatitis C to service or 
the veteran's service-connected diabetes mellitus, type II.

The only other evidence provided as to the veteran's claim is 
his belief that his Hepatitis C developed due to his service 
and not any post-service risk factors.  Although the veteran 
can provide testimony as to his own experiences and 
observations, the factual question of whether there is a 
nexus between the veteran's Hepatitis C and active duty is a 
medical question, requiring a medical expert.  As discussed, 
the veteran is not competent to render such an opinion.  
Espiritu, 2 Vet. App. at 495; 38 C.F.R. § 3.159.  The veteran 
has not submitted or otherwise identified any probative 
evidence to substantiate his claim.  

Although the veteran provided general medical treatise 
information regarding his Hepatitis C claim, that evidence 
did not apply medical principles regarding causation or 
etiology to the facts of this case and thus does not provide 
competent evidence to establish the nexus element.  See 
Libertine, 9 Vet. App. at 523.  

The veteran was advised that he needed to submit medical 
evidence demonstrating that he has this claimed disorder, as 
well as medical evidence demonstrating a nexus between the 
claimed current disorder and service.  Additionally, his 
September 2004 VCAA letter provided additional information in 
connection to the veteran's Hepatitis C claim, but the 
veteran did not reply to the questionnaire provided.  A 
claimant has the responsibility to present and support a 
claim for benefits under laws administered by the VA, 38 
U.S.C.A. § 5107(a).  A claimant cannot passively wait for 
assistance in circumstances where he should have information 
that is essential in obtaining the putative evidence.  
Wamhoff v. Brown, 8 Vet. App. 517 (1996); Wood v. Derwinski, 
1 Vet. App. 190, reconsidered, 1 Vet. App. 406 (1991).

Having carefully considered the claim in light of the record 
and applicable law, the Board is of the opinion that the 
evidence is against the claim and the appeal will be denied.  
Specifically, although the record indicates a past diagnosis 
of Hepatitis C, the record does not contain evidence of a 
medical nexus between his Hepatitis C and service.  




ORDER

Entitlement to a compensable rating evaluation for bilateral 
hearing loss is denied.  

New and material evidence has not been submitted, and the 
application to reopen the claim for entitlement to service 
connection for gout is denied.  

New and material evidence has not been submitted, and the 
application to reopen the claim for entitlement to service 
connection for mood swings is denied.

New and material evidence has not been submitted, and the 
application to reopen the claim for entitlement to service 
connection for defective vision is denied.

New and material evidence has not been submitted, and the 
application to reopen the claim for entitlement to service 
connection for cramps and sweats is denied.

Service connection for peripheral neuropathy of the 
extremities, including as secondary to the veteran's service-
connected diabetes mellitus, type II, is denied.

Service connection for hypertension, including as secondary 
to the veteran's service-connected diabetes mellitus, type 
II, is denied.

Service connection for heart condition, including as 
secondary to the veteran's service-connected diabetes 
mellitus, type II, is denied.

Service connection for shortness of breath, including as 
secondary to the veteran's service-connected diabetes 
mellitus, type II, is denied.

Service connection for depression, including as secondary to 
the veteran's service-connected diabetes mellitus, type II, 
is denied.

Service connection for memory loss, including as secondary to 
the veteran's service-connected diabetes mellitus, type II, 
is denied.

Service connection for chronic fatigue syndrome, including as 
secondary to the veteran's service-connected diabetes 
mellitus, type II, is denied.

Service connection for muscle and joint pains, including as 
secondary to the veteran's service-connected diabetes 
mellitus, type II, is denied.

Service connection for sleep apnea, including as secondary to 
the veteran's service-connected diabetes mellitus, type II, 
is denied.

Service connection for headaches, including as secondary to 
the veteran's service-connected diabetes mellitus, type II, 
is denied.

Service connection for liver disorder, including as secondary 
to the veteran's service-connected diabetes mellitus, type 
II, is denied.

Service connection for high cholesterol, including as 
secondary to the veteran's service-connected diabetes 
mellitus, type II, is denied.

Service connection for Hepatitis C, including as secondary to 
the veteran's service-connected diabetes mellitus, type II, 
is denied.

  
REMAND

The veteran claims that his service-connected dizziness is 
more severe than indicated by the noncompensable rating 
currently granted him.  

A June 2004 VA outpatient treatment record noted that the 
veteran reported transient vertigo that occurred about once 
or twice a day, although the vertigo was a sensation that he 
was moving.  However, the veteran also reported that the 
vertigo seemed to be associated with swings in his blood 
sugar, but that since he had been diagnosed with diabetes, 
his blood sugar was stabilized, and he had less trouble with 
vertigo.  

The May 2005 VA examination noted that the veteran complained 
of dizziness as a sensation of movement associated with blood 
sugar swings.  The examiner noted that the veteran's medical 
history reported dizzy spells when he got up for about a 
month, but that he had no symptoms of dizziness when his 
blood sugar was within normal limits.  However, the examiner 
did not determine the extent of the current symptomatology of 
the veteran's dizziness.  A VA examination should be provided 
to determine the current severity of the veteran's dizziness.

The veteran also contends that he has obstructive voiding, 
with hesitancy, due to his service-connected diabetes 
mellitus, type II.  

In consideration of his obstructive voiding with hesitancy 
claim, the medical records indicate frequent reports of 
genitourinary problems beginning years after the veteran's 
service.  A September 2002 private medical record from the 
West Florida Medical Clinic noted that the veteran reported 
problems with hesitancy of urination and nocturia.  The May 
2005 VA examination reported that the veteran complained of 
difficulty passing urine, until he started taking medication, 
at which time he no longer had problems.  However, the 
examiner did not provide an opinion as to whether the veteran 
had an obstructive voiding problem related to his service-
connected diabetes mellitus, type II.  As such, a medical 
opinion should be obtained to determine whether the veteran 
currently has obstructive voiding with hesitancy and if it is 
due to his service-connected diabetes mellitus, type II.

Finally, the veteran essentially contends that his service-
connected disabilities, have made him unable to secure and 
follow substantially gainful employment.  The other issue on 
appeal is thus entitlement to an award of TDIU.  

Because the veteran's claim of service connection obstructive 
voiding with hesitancy and his claim for a increased rating 
evaluation for dizziness are being remanded, his TDIU claim 
must also be remanded since the claims could impact upon VA's 
consideration of his TDIU claim, to include whether his 
disabilities satisfy the requirements set forth in 38 C.F.R. 
§ 4.16(a).  Thus, the Board finds that because the claim is 
inextricably intertwined with his TDIU claim they must be 
considered together and a decision by the Board on the 
veteran's TDIU claim would at this point be premature.  See 
Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).  Indeed, the Board 
observes that if service connection were established, 
depending on the evaluation(s) assigned, the TDIU claim may 
be rendered moot.  See Green v. West, 11 Vet. App. 472, 476 
(1998), (citing Vettese v. Brown, 7 Vet. App. 31, 34-35 
(1994)); VAOPGCPREC 6-99. 

Accordingly, the case is REMANDED for the following actions:

1.  The veteran's claims file should be 
referred to a VA examiner to clarify 
whether the veteran has obstructive 
voiding with hesitancy and if so, whether 
it is due to his service-connected 
diabetes mellitus, type II.  If the 
examiner who examined the veteran in May 
2005 is available, he or she should be 
the physician issuing the opinion.  

If the VA examiner is unable to make such 
a determination based on the evidence of 
record, another VA examination should be 
afforded to the veteran regarding his 
obstructive voiding with hesitancy claim 
by an appropriate examiner to ascertain 
the nature and etiology his obstructive 
voiding, with hesitancy.  The claims file 
must be made available to and reviewed by 
the examiner.  Based on the examination 
findings, historical records, and medical 
principles, the examiner should render an 
opinion on whether any obstructive 
voiding, with hesitancy, found is related 
to the veteran's service or his service-
connected diabetes mellitus, type II.

A clear rationale for the opinion is 
necessary, and a discussion of the 
facts and medical principles involved 
should be provided.  

The RO should advise the veteran that 
failure to report for a scheduled VA 
examination without good cause may have 
adverse consequences for his claim.  
  
2.  The veteran should be provided a VA 
examination by an appropriate medical 
professional to determine the current 
extent and severity of his dizziness.  

The examiner's findings should also 
specifically include the frequency of 
the dizziness, whether the veteran's 
staggers due to his dizziness, and if 
the bouts of dizziness manifests a 
cerebellar gait.

A clear rationale for all opinions 
should be provided, with a discussion 
of the facts and medical principles.  
The claims file, must be made available 
for review in connection with the 
examination.

The RO should advise the veteran that 
failure to report for a scheduled VA 
examination without good cause may have 
adverse consequences for his claim.  

3.  The RO/AMC should readjudicate the 
TDIU claim following the VA 
examinations for the previously 
discussed claims.  All development 
necessary for a full and fair 
adjudication should be undertaken.  If 
the RO/AMC deems it necessary, 
appropriate VA examinations may be 
scheduled.  

4.  If the benefit sought on appeal is 
not granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
be provided an appropriate opportunity 
to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
D. M. Ames
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


